Martin J.
delivered the opinion of the , ~ , court. This suit originated mthe eourt ot probates, and was instituted to recover from t[je defendants, coheirs with the plaintiffs of Archibald Palmer, an indemnity on the ground that in the partition which had been made among these parties of the estate of their common ancestor, land had been allotted to the plaintiffs, part of which had since been discovered not to have belonged to the estate, but to a third party, with whom the plaintiffs were unwilling to contend.
The judgment of the court of probates was brought by appeal to the district court; where the defendants’ plea to thejurisdiction of the court of probates was sustained, and judgment was given in their favor.
From the judgment of the district court, the plaintiffs have taken the present appeal.
We are of opinion the district court did not err. Courts of probates are courts of limited jurisdiction, which can only reach cases to which the statutes extended it. The pre- . , , sent case is not one of these.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.